Citation Nr: 1432743	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-01 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to the service-connected psychiatric disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.  Service in the Republic of Vietnam and receipt of the Combat Infantryman Badge (CIB) are indicated by the Veteran's service records.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In March 2011 and November 2012, the Board remanded the issues on appeal for additional development.  


FINDINGS OF FACT

1.  Tinnitus has not been shown to have had its onset in or as a result of military service. 

2.  A separate and distinct gastrointestinal disorder has not been shown to have had its onset in or as a result of military service or as secondary to service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for an award of service connection for gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

In a September 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations which, taken together, are fully adequate to decide the claims decided herein.  The examiners indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinions provided.  

This matter was last remanded in November 2012 for additional development, to include VA examinations.  The examinations were completed in December 2012 and January 2013 and, as noted above, are adequate to decide the claims.  As such, the Board finds that there has been substantial compliance with the terms of the Board's remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

With respect to the tinnitus claim, the Veteran underwent a VA audiological examination in December 2007.  The examiner diagnosed tinnitus and opined that it was not related to service, noting that the Veteran "was in and around combat and combat-related noises, [but] did not suffer any injuries in that time."  In the March 2011 remand, the Board noted that the Veteran had been awarded a CIB and thus conceded exposure to acoustic trauma during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  A new medical opinion was then sought.

A second VA audiology examination was performed in June 2011.  The examiner reviewed medical records and found no evidence of tinnitus during or subsequent to service.  The examiner did provide a diagnosis of tinnitus, but found that it was not related to service.  The examiner relied on the absence of a diagnosis in the Veteran's service treatment records, a private treatment record from 1998 that did not include a complaint of tinnitus, as well as a VA outpatient entry from June 2002 that recorded the Veteran's denial of tinnitus.  The examiner, however, did not address the findings from the December 2007 VA examination that diagnosed tinnitus and did not consider the Board's instruction in regard to acoustic trauma in service.  Nor did the examiner consider the fact that the Veteran was found to have tinnitus in a February 2009 preoperative screening.  Thus, the Board in November 2012 found that the June 2011 VA audiology examination was inadequate and the matter was remanded for a VA examination and opinion regarding the etiology of any tinnitus.

An additional examination was afforded the Veteran dated in January 2013.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  Tinnitus was diagnosed and the Veteran reported a constant "whooshing" tinnitus, like a "pink noise."  The Veteran reported that he noted this sometime after service, but did not indicate a specific date or cause of onset.  He indicated that the tinnitus varied in loudness.  The examiner found that the Veteran's tinnitus was likely related to diagnosed bilateral hearing loss, but then found that both hearing loss and tinnitus were not likely caused by or a result of military noise exposure.  The examiner supported his opinion by finding that there was no hearing condition evidenced in the Veteran's service treatment records and that hearing was normal on admission and discharge.  While combat noise was conceded, the examiner noted that the Veteran's application for tinnitus cited his account of onset in the 1980s, well after service.  The examiner stated that tinnitus occurs at the time of acoustic trauma, not well after.  It was also noted that the first evidence of complaints of this condition were in a June 2007 interview of the Veteran where he dated onset in the 1980s.  The examiner then noted several examinations, dated between 1998 and 2007 in which there were no complaints of tinnitus.  He noted also that medical records indicated tinnitus on a pre-operative questionnaire in February 2009.  The examiner indicated that this supported an onset of the condition sometime after the 2002 and 2005 examinations.

With respect to the gastrointestinal claim, the record contains diagnoses of diverticulitis, an anal colonic polyp, hypertrophied anal papillae, and ascending colonic tubular adenomas, contained in a February 2008 VA examination report and a May 2008 VA outpatient treatment record.  In addition, private treatment records dated from March 1998 to March 2000 showed treatment for gastritis beginning in March 1998.  The Veteran also submitted a statement that he sought treatment for stomach problems within a year after service, but that the records were unavailable because the doctor was deceased.  Further, the January 2008, February 2008, and November 2008 VA examinations indicated that the Veteran's abdominal distress and diarrhea were a result of his psychiatric disabilities.  The  record, however, did not clearly indicate which, if any, of the Veteran's diagnosed disabilities (as opposed to symptoms) were associated with his service-connected psychiatric disorder.  Thus, the Board remanded the claim in March 2011 for a VA examination and opinion as to the etiology of any currently diagnosed gastrointestinal disability, to include as secondary to the service-connected PTSD and depression.  

VA treatment records dated from December 2009 to April 2011 include GI-related evaluations and testing.  The Veteran underwent an esophagogastroduodenoscopy (EGD) in June 2010.  The study was normal except for the presence of helicobacter pylori.  The Veteran also had a colonoscopy in June 2010.  The report for the test included findings of prominent anal papilla in the rectum and diverticulosis in the sigmoid colon.  The overall assessment was a normal colonoscopy.  

The Veteran was afforded another VA examination in May 2011.  The examiner provided a diagnosis of gastroesophageal reflux (GERD).  The examiner found that the disease was not related to service and did not relate to any service-connected disability.  The examiner noted that there was no medical documentation to support the Veteran's symptoms in relation to service, which was noted to be approximately 40 years prior.  The examiner did note, however, that mental health conditions can result in gastrointestinal distress, diarrhea, and pain.  The examiner the found that the Veteran's abdominal symptoms were at least as likely as not the result of his mental health condition and encouraged the RO to take the Veteran's abdominal complaints into consideration when rating his PTSD.  The examiner noted the results of the EGD, but did not discuss the colonoscopy results. 

An additional examination was afforded the Veteran in December 2012.  The examiner indicated that the claims file was available and reviewed in connection with the examination and report.  The examiner did not diagnose any gastrointestinal disorders, specifically finding that the Veteran did not have an intestinal condition as a result of his service-connected PTSD and that PTSD was not aggravating an intestinal condition.  The examiner noted that the findings on EGD and colonoscopy were not the result of PTSD, but that the Veteran experiences symptoms of heartburn and loose stools when his PTSD is at its worse.  The examiner stated that it was his opinion that this was due to vagal nerve stimulation and that the Veteran's gastrointestinal symptoms were a part of the PTSD manifestation (sympathetic or parasympathetic stimulation) without causing or aggravating an actual condition.  

Based on the foregoing, the Board finds that the medical evidence is against the Veteran claims. The Veteran has been diagnosed with tinnitus and various gastrointestinal disorders.  The question for consideration is whether his tinnitus and diagnosed gastrointestinal disorders, as opposed to gastrointestinal symptoms, were caused by his military service.  In this case, the medical evidence is negative.  With respect to his tinnitus, none of the VA examination reports have indicated that this condition is related to service.  And with respect to this gastrointestinal claim, the examiners have agreed that the Veteran's PTSD produces gastrointestinal symptoms that are part of his psychiatric condition.  The medical evidence, however, does not indicate that separately diagnosed gastrointestinal conditions are related to the Veteran military service or caused or aggravated by his PTSD.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examinations, and specifically the December 2012 and January 2013 examiners, reviewed the Veteran claims file and were appraised of the Veteran's medical history and contentions.  After examination and review, the examiners provided definite opinions supported by reasoned rationales.  As such, these opinions are highly probative.  

The Veteran has contended on his own behalf that his claimed disabilities are related to his military service, or have been caused or aggravated by his service-connected PTSD.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran's tinnitus and gastrointestinal complaints are related to military service or his PTSD are complex medical questions that are not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  

In summary, the medical evidence in this case is against the claims.  As such, the preponderance of the evidence is against service connection for tinnitus and a gastrointestinal disorder.  Reasonable doubt does not arise and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for tinnitus is denied.  

Service connection for a gastrointestinal disorder is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


